Exhibit 10.1

 

EXECUTION COPY

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

Dated as of October 17, 2005

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT (this
"Amendment"), dated as of October 17, 2005 among The Interpublic Group of
Companies, Inc., a Delaware corporation (the "Company"), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the "Lenders") and Citibank, N.A., as agent
(the "Agent") for the Lenders.

PRELIMINARY STATEMENTS:

(1)        The Company, the Lenders and the Agent have entered into a 3-Year
Credit Agreement dated as of May 10, 2004, as amended and restated as of
September 27, 2005 (the "Credit Agreement"). Capitalized terms used in this
Amendment and not otherwise defined in this Amendment shall have the same
meanings as specified in the Credit Agreement.

(2)        The Company has proposed to increase the aggregate amount of the
Revolving Credit Commitments by adding a new Lender as a party to the Credit
Agreement.

(3)        The Company, the Lenders and the Agent have agreed to amend the
Credit Agreement as hereinafter set forth.

SECTION 1.    Amendments to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended as follows:

(a)        The cover page is amended by replacing the figure "$450,000,000" with
the figure “$500,000,000”.

(b)        The definition of "Revolving Credit Commitment is amended by deleting
the phrase "on the signature pages hereof" and substituting therefor the phrase
"on Schedule I hereto".

(c)        Schedule I is amended in full to read as set forth on Schedule I to
this Amendment.

SECTION 2.    Conditions of Effectiveness. This Amendment shall become effective
as of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Company, Morgan Stanley
Bank and the Lenders or, as to any of the Lenders, advice satisfactory to the
Agent that such Lender has executed this Amendment and the Agent shall have
additionally received all of the following documents, each such document (unless
otherwise specified) dated the date of receipt thereof by the Agent (unless
otherwise specified), in form and substance satisfactory to the Required Lenders
(unless otherwise specified) and in sufficient copies for each Lender:

 

 

 

1

 

 

 


--------------------------------------------------------------------------------



 

 

(a)            A certificate signed by a duly authorized officer of the Company
stating that:

(i)             The representations and warranties contained in Section 3 are
correct on and as of the date of such certificate as though made on and as of
such date; and

(ii)

No event has occurred and is continuing that constitutes a Default.

(b)           Certified copies of the resolutions of the Board of Directors or
the Finance Committee of the Board of Directors of the Company approving this
Amendment, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Amendment.

(c)            A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Amendment and the other documents to be delivered by it
hereunder.

(d)           A favorable opinion of Nicholas J. Camera, General Counsel of the
Company, and of Cleary, Gottlieb, Steen & Hamilton, counsel for the Company,
substantially in the form of Exhibits D-2 and D-1 to the Credit Agreement,
respectively.

SECTION 3.   Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a)            The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

(b)           The execution, delivery and performance by the Company of this
Amendment and the Credit Agreement and each of the Notes, as amended hereby, are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the certificate of
incorporation of the Company or of any judgment, injunction, order, decree,
material agreement or other instrument binding upon the Company or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Consolidated Subsidiaries.

(c)            No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment or the Credit Agreement and the Notes, as amended hereby.

(d)           This Amendment has been duly executed and delivered by the
Company. This Amendment and each of Credit Agreement and the Notes, as amended
hereby, to which the Company is a party are legal, valid and binding obligations
of the

 

 

 

2

 



 


--------------------------------------------------------------------------------



 

 

Company, enforceable against the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.

(e)            There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Amendment, the Credit Agreement or any Note or the consummation of the
transactions contemplated hereby.

SECTION 4.   Reference to and Effect on the Credit Agreement and the Notes. (a)
On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in the Notes to "the
Credit Agreement", "thereunder", "thereof" or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b)           The Credit Agreement and the Notes, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(c)            The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

SECTION 5.   Costs and Expenses. The Company agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 6.   Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7.   Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

3

 



 


--------------------------------------------------------------------------------


  THE INTERPUBLIC GROUP OF COMPANIES, INC.       By      /s/ Ellen Johnson  
Title:  Senior Vice President and Treasurer       CITIBANK, N.A.,    as Agent
and as Lender        By     /s/ Julio Ojea Quintana   Title:  Vice President    
  JPMORGAN CHASE BANK, N.A.        By      /s/ George Catallo   Title:  Vice
President       KEYBANK NATIONAL ASSOCIATION        By      /s/ Donald F.
Carmichael, Jr.   Title:  Vice President       LLOYDS TSB BANK PLC       
By      /s/ Nicholas J. Bruce   Title:  Vice President       By      /s/ Deborah
Carlson   Title:  Vice President and Manager       HSBC BANK USA       
By      /s/ Robert Elms   Title:  Vice President    




 

4

 



 


--------------------------------------------------------------------------------



  ING BANK        By      /s/ William James   Title:  Vice President       ROYAL
BANK OF CANADA        By      /s/ Dustin Craven   Title:  Attorney-In-Fact      
UBS LOAN FINANCE LLC        By      /s/ Wilfred Saint   Title:  Director      
By      /s/ Joselin Fernandes   Title:  Associate Director       SUNTRUST BANK 
      By      /s/ Katherine Bass   Title:  Vice President       CALYON NEW YORK
BRANCH        By      /s/ Yuri Muzichenko   Title:  Vice President      
By      /s/ James Gibson   Title:  Managing Director       MORGAN STANLEY BANK 
      By      /s/ Daniel Twenge   Title:  Vice President

 

 

  

 

 

 

 

5

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

 

LIST OF APPLICABLE LENDING OFFICES

 

 

Name of Initial Lender

Revolving Credit Commitment

Domestic Lending Office

Eurocurrency Lending Office

Citibank, N.A.

$80,357,143

Two Penns Way, Suite 200

New Castle, DE 19720

Attn: Heather Puchalski

T: 302 894-6021

F: 212 994-0961

Two Penns Way, Suite 200

New Castle, DE 19720

Attn: Heather Puchalski

T: 302 894-6021

F: 212 994-0961

JPMorgan Chase Bank, N.A.

$73,928,571

1411 Broadway, 5th Floor

New York, NY 10018

Attn: Chris Bisram

T: 212 391-6083

F: 212 391-6091

1411 Broadway, 5th Floor

New York, NY 10018

Attn: Chris Bisram

T: 212 391-6083

F: 212 391-6091

KeyBank National Association

$25,714,286

127 Public Square

Cleveland, OH 94111

Attn: Francis Lutz

T: 216 689-9968

F: 216689-0511

127 Public Square

Cleveland, OH 94111

Attn: Francis Lutz

T: 216 689-9968

F: 216689-0511

Lloyds TSB Bank plc

$56,250,000

Lloyds TSB Bank plc

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Patricia Kilian

T: 212 930-8914

F: 212 930-5098

Lloyds TSB Bank plc

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Patricia Kilian

T: 212 930-8914

F: 212 930-5098

HSBC Bank USA, National Association

$70,714,286

1 HSBC Center

Buffalo, NY 14203

Attn: Nancy Lomas/Donna Riley

T: 716 841-7179/4178

F: 716 841-0269

1 HSBC Center

Buffalo, NY 14203

Attn: Nancy Lomas/Donna Riley

T: 716 841-7179/4178

F: 716 841-0269

ING Bank

$16,071,429

1325 Avenue of the Americas

10th Floor

New York, NY 10019

Attn: Eileen DiLorenzo

T: 646 424-8232

F: 646 424-8256

1325 Avenue of the Americas

10th Floor

New York, NY 10019

Attn: Eileen DiLorenzo

T: 646 424-8232

F: 646 424-8256

Royal Bank of Canada

$9,642,857

Royal Bank of Canada

One Liberty Plaza, 4th Floor

New York, NY 10006-1404

Attn: Manager, Loans Administration

T: 212 428-6369

F: 212 428-2372

With a copy to:

Attn: Nigel Delph/Barton Lund

T: 212 428-6249/6509

F: 212 428-2319

Royal Bank of Canada

One Liberty Plaza, 4th Floor

New York, NY 10006-1404

Attn: Manager, Loans

Administration

T: 212 428-6369

F: 212 428-2372

With a copy to:

Attn: Nigel Delph/Barton Lund

T: 212 428-6249/6509

F: 212 428-2319

 

 

 



 


--------------------------------------------------------------------------------



 

 

 

UBS Loan Finance LLC

$61,071,429

677 Washington Boulevard, 6th Floor

Stamford, CT 06901

Attention: Denise Conzo

T: 203 719-3853

F: 203 719-3888

677 Washington Boulevard, 6th Floor

Stamford, CT 06901

Attention: Denise Conzo

T: 203 719-3853

F: 203 719-3888

SunTrust Bank

$40,178,571

Mail Code 1928

303 Peachtree Street, 10th Floor

Atlanta, GA 30308

Attn: Heidi Khambatta

T: 404 827-6957

F: 404 658-4905

With a copy to:

LaWanda Griffeth

Mail Code 1928

303 Peachtree Street, 10th Floor

Atlanta, GA 30308

T: 404 230-5413

F: 404 575-2730

Mail Code 1928

303 Peachtree Street, 10th Floor

Atlanta, GA 30308

Attn: Heidi Khambatta

T: 404 827-6957

F: 404 658-4905

With a copy to:

LaWanda Griffeth

Mail Code 1928

303 Peachtree Street, 10th Floor

Atlanta, GA 30308

T: 404 230-5413

F: 404 575-2730

Calyon New York Branch

$16,071,429

1301 Avenue of the Americas

New York, NY 10019

Attn: Marie-Lyrvold Bosse Doleyres

T: 212 261-7164

F: 212 261-7696

1301 Avenue of the Americas

New York, NY 10019

Attn: Marie-Lyrvold Bosse Doleyres

T: 212 261-7164

F: 212 261-7696

Morgan Stanley Bank

$50,000,000

2500 Lake Park Blvd.

Suite 300 C

West Valley City, UT 84120

Attn: Larry Benison/Adam Hoffman

T: 718 754-7299/7279

F: 718 754-7249/7250

2500 Lake Park Blvd.

Suite 300 C

West Valley City, UT 84120

Attn: Larry Benison/Adam Hoffman

T: 718 754-7299/7279

F: 718 754-7249/7250

Total:

$500,000,000

 

 

 

 

 

2

 

 

 